Citation Nr: 0318406	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-01832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether the vetean has basic eligibility for Chapter 30 
educational benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel






INTRODUCTION

The veteran served on active duty from July 1997 to January 
2000.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2000 decision by the Buffalo, New 
York VA RO which found that the veteran was not eligible for 
Chapter 30 educational benefits (i.e., VA eduational benefits 
under the provisions of 38 U.S.C.A. Chapter 30, also known as 
the All-Volunteer Force Educational Assistance Program, or 
Montgomery GI Bill).  

The Board notes that a September 2001 decision by the 
Philadelphia, Pennsylvania RO found that a right wrist 
disability (the reason the veteran was discharged from 
service) was not service connected since it was not incurred 
in the line of duty (i.e., it was due to the veteran's own 
willful misconduct); this determination was not appealed by 
the veteran and is not before the Board.


FINDINGS OF FACT

The veteran had honorable active duty from July 1997 to 
January 2000, which is less than his 3-year enlistment 
obligation.  He was discharged from service due to a non-
service-connected right wrist disability which began during 
his active duty but was due to his own willful misconduct and 
not incurrred in the line of duty.  He has requested Chapter 
30 educational benefits.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility criteria for 
Chapter 30 educational benefits since he did not complete his 
obligated 3 years of active duty, and none of the exceptions 
to this requirement are present in his case.  38 U.S.C.A. 
§ 3011 (West 2002); 38 C.F.R. § 21.7042 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims eligibility for Chapter 30 educational 
benefits.  The file shows he has been properly notified with 
regard to evidence necessary to substantiate his claim, and 
pertinent records have been obtained.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A.

There are various categories of eligibility for Chapter 30 
educational benefits.  As applicable to the present case, 
when a veteran first enters active duty after June 1985 and 
has an obligated period of at least 3 years of active duty, 
to be eligible for Chapter 30 benefits he must complete the 3 
years of active duty, or if he served less than the 3 years, 
he must satisfy one of the listed exceptions to this basic 
rule.  These exceptions are: that he was discharged for a 
service-connected disability; or that he was discharged for a 
medical condition that preexisted service and which the VA 
determines is non-service-connected; or that he was given a 
hardship discharge; or that he was given a discharge because 
of reduction in force; or that he was given a discharge for 
convenience of the government (and served at least 30 
continuous months); or that he was given a discharge for a 
physical or mental condition that was not characterized as a 
disability and did not result from his own willful misconduct 
but did interfere with his performance of duty as determined 
by the Secretary of the military department in accordance 
with regulations prescribed by the Secretary of Defense.  
38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.

The evidence shows that the veteran in the present case had 
an initial service obligation of 3 years of active duty.  
During service he made contributions for future participation 
in the Chapter 30 educational benefits program, and after his 
service he applied for such benefits.  He actually served on 
active duty for less than his obligated 3 years, serving from 
July 1997 to January 2000.  He was given an honorable 
discharge by the service department for the stated reason of 
"disability, not in line of duty."  Service records show 
that the disability leading to discharge was a right wrist 
injury which occurred during an August 1998 service incident, 
and the service department found that the condition was not 
in the line of duty.  After service, a VA RO also found that 
the right wrist condition was not service connected since it 
was not incurred in the line of duty (i.e., it was due to the 
veteran's own willful misconduct).  See 38 U.S.C.A. § 105.  
The RO determination on line of duty/misconduct was not 
appealed.  See 38 U.S.C.A. § 7105.  The evidence in the file 
(including communications between the RO and the service 
department) establish that none of the legal exceptions to 
the 3-year active duty requirement are present.  

In view of the foregoing, the Board must conclude that the 
veteran does not meet the basic eligibility criteria for 
Chapter 30 educational benefits since he did not complete his 
obligated 3 years of active duty, and none of the exceptions 
to this requirement are present in his case.  The 
preponderance of the evidence is against the claim, and thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

The appeal for basic eligibility for Chapter 30 educational 
benefits is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

